Citation Nr: 1130332	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-21 713	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to an effective date before December 18, 2006, for the grant of service connection for major depressive disorder, to include as secondary to the service-connected atherosclerotic coronary artery disease with angina and postoperative myocardial infarction.  

2. Entitlement to an effective date before December 18, 2006, for the grant of service connection for bony exostoses in upper sternotomy scar, to include as secondary to the service-connected atherosclerotic coronary artery disease with angina and postoperative myocardial infarction.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD
M. Mac, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty including from January 1965 to February 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran failed to appear for a hearing before the Board in March 2011.  


FINDINGS OF FACT

1. The original claim for VA disability compensation for major depressive disorder, to include as secondary to the service-connected atherosclerotic coronary artery disease with angina and postoperative myocardial infarction, was received at the RO on December 18, 2006, and there was no pending claim, formal or informal, before December 18, 2006.

2. The original claim for VA disability compensation for bony exostoses in upper sternotomy scar, to include as secondary to the service-connected atherosclerotic coronary artery disease with angina and postoperative myocardial infarction, was received at the RO on December 18, 2006, and there was no pending claim, formal or informal, before December 18, 2006.






CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than December 18, 2006, for the grant of service connection for major depressive disorder, to include as secondary to the service-connected atherosclerotic coronary artery disease with angina and postoperative myocardial infarction, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

2. The criteria for an effective date earlier than December 18, 2006, for the grant of service connection for bony exostoses in upper sternotomy scar, to include as secondary to the service-connected atherosclerotic coronary artery disease with angina and postoperative myocardial infarction, have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

On the claim for an earlier effective date, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the Veteran pre-adjudication, content-complying VCAA notice on the underlying claims of service connection by letters dated in February 2007 and in June 2007.  Where, as here, the claims have been granted and effective dates have been assigned, the claims have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose of the notice has been fulfilled.  

Furthermore, once a claim has been substantiated, the filing of a notice of disagreement with the RO's decision as to the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dingess, at 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  As there is no indication of the existence of additional evidence to substantiate the claims on appeal, no further assistance to the Veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date Criteria

The effective date of an award based on a claim for compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application thereof.  38 U.S.C.A. § 5110(a).


Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Analysis

The Veteran contends that he began treatment for a psychiatric disorder in October 1981 and therefore is entitled to an effective date in October 1981 for the grant of service connection for major depressive disorder.  He claims that is entitled to an effective date in October 1981 for the grant of service connection for bony exostoses in the upper sternotomy, which is when he underwent coronary bypass surgery.  

While the record contains multiple communications from the Veteran prior to December 18, 2006, there is no communication from the Veteran prior to December 18, 2006, expressing the intent to file a claim of service connection for major depressive disorder, to include as secondary to the service-connected atherosclerotic coronary artery disease with angina and postoperative myocardial infarction, or a claim of service connection for bony exostoses in upper sternotomy scar, to include as secondary to the service-connected atherosclerotic coronary artery disease with angina and postoperative myocardial infarction.  

A review of the record shows that in January 1973 the Veteran filed a claim of service connection for arthritis of the arms and neck.  In November 1978, a letter was received from the Veteran addressing education overpayment.  In July 1980, the Veteran filed an increased rating claim for elbow disability and hypertension.  In October 1981, a statement was received from the Veteran indicating that he had a mycoardial infarction and coronary bypass surgery and was unable to work.  In February 1982, he filed a claim for education benefits and in May 1988 an increased rating claim for the heart disability.  



In March 1991, the Veteran filed a claim for an increased rating for left inguinal hernia and heart disease, and claims of service connection for diverticulitis with colon resection, abdominal aneurysm and amputation fo the left great toe.  In February 1992, the Veteran filed a claim for restoration of a 100 percent disability rating or alternatively for a total disability rating based on individual unemployability, indicating that he was being treated for depression, which he felt was due to his illness to include atherosclerosis, ulcers and poor circulation.  In July 1992 the Veteran filed an increased rating claim for heart disability and indicated that he was being treated for severe major depression.  As neither in February 1992 nor in July 1992 did the Veteran indicate intent to file a claim of service connection or secondary service connection for depression, neither correspondence can be construed as an informal claim for depression.  Instead, the Veteran mentioned depression in the context of other claims filed in February 1992 and in July 1992 without identifying service connection for depression as a separate claim.  

In October 1992, in October 1994, and in May 2006 the Veteran filed increased rating claims, to include a claim for 100 percent total rating.  

As indicated above, the effective date is fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore, unless an application is received within one year from discharge or release.  
38 U.S.C.A. § 5110(a), (b)(1). 

Here, the Veteran separated in February 1972, and thus the claim was not received within one year of such separation.  Accordingly the effective date cannot be earlier than the date of receipt of application."  38 U.S.C.A. § 5110(a).

The Board recognizes that the disabilities at issue were granted service connection secondary to the service-connected atherosclerotic coronary artery disease with angina and postoperative myocardial infarction. 


However the date entitlement arose for the service-connected heart disability does not determine the effective date for the grant of service connection for major depressive disorder or bony exostoses in the upper sternotomy scar as the law provides that unless the application is received within one year from discharge, the effective date assigned cannot be earlier than the date that a claim, informal claim, or evidence representing an intent to file a claim is received.  In Ellington v. Peake, 541 F.3d 1364,1370 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that:

Section 5110(a) provides generally that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  The statute contains no exception to this rule for a claim, such as the one filed in this case, seeking service connection for an alleged secondary condition."

The record does not show and the Veteran does not contend that prior to December 18, 2006, he had filed a claim of service connection or secondary service connection for depression or bony exostoses in the upper sternotomy scar.  In January 2008 and in July 2008, it was asserted that prior to December 18, 2006, the Veteran was in no condition to file claims of service connection for depression or bony exostoses in the upper sternotomy scar.

While the Veteran's argument raises the question of equitable relief, the Board does not have authority to grant equitable relief.  38 U.S.C.A. § 503.

Whereas here, the effective date of the award of service connection is fixed by law, that is, based on the date that the application upon which service connection is awarded is filed, in this case, December 18, 2006, and as the claim of service connection for major depressive disorder and the claim of service connection for bony exostoses in upper sternotomy scar were received on December 18, 2006, more than one year after of separation from active service in 1972, there is no factual or legal basis to assign an effective date before December 18, 2006.  


For these reasons, the Board finds no legal basis for awarding service connection for major depressive disorder and bony exostoses in upper sternotomy scar earlier than December 18, 2006.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

As the preponderance of the evidence is against the claim for an effective date earlier than December 18, 2006, for the grant of service connection for major depressive disorder, to include as secondary to the service-connected atherosclerotic coronary artery disease with angina and postoperative myocardial infarction, and the grant of service connection for bony exostoses in upper sternotomy scar, to include as secondary to the service-connected atherosclerotic coronary artery disease with angina and postoperative myocardial infarction, the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than December 18, 2006, for the grant of service connection for major depressive disorder, to include as secondary to the service-connected atherosclerotic coronary artery disease with angina and postoperative myocardial infarction, is denied.  

An effective date before December 18, 2006, for the grant of service connection for bony exostoses in upper sternotomy scar, to include as secondary to the service-connected atherosclerotic coronary artery disease with angina and postoperative myocardial infarction, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


